Title: To George Washington from Nathanael Greene, 22 April 1782
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Head Quarters S. Carolina April 22d 1782.
                        
                        I was honoured by your Excellency’s letter of the 2d Ulto two days since.
                        The enemy continue in the same position as when M.Genl St Clair left this army; however from various
                            circumstances I am led to believe they are making preparations for a forward movement, and am apprehensive for the
                            consequences of such an event. Our force is inferior to the enemy and in a distressed situation the men are perfectly
                            naked, and have been for a month past without a gill of rum. Their discontent is daily increasing and the spirit of mutiny
                            is very prevalent. In the Pensylvania line it appears to have origionated and they have endeavoured to spread the
                            contagions throughout the army with appearances of success. I have been able to prove the fact but upon one person, whom I
                            have reduced to be shot this day. He was a serjeant and had much influence in the line. I wish this example may deter them
                            from the execution of a scheme which we have been decoding every night. There never was an army more distressed or more
                            discontented. They have so long been without pay and their provision is so bad that I am persuaded even if they were
                            cloathed their uneasiness would not be fully removed.
                        I have this day addressed the Financier on the subject of pay and I fear least the
                            existance of this army depends on its arrival before the sickly season approaches We have for a few days past suffered
                            considerably by desertion, and the moment the enemy act offensively I fear it will be much more frequent.
                        I have laid our Excellency’s letter before the Field Officers and have the honor to transmit, their reports
                            made to B.General Gist on the occasion. I am sorry they have so generally disapproved of the measure recommended by Mr
                            Morris. The situation of this country is particular, there is no post nearer than Virga from whence supplies can be had,
                            and it is so ravaged that it can afford nothing but poor beef and rice for the Officers, and unless they have money it
                            will be impossible to get necessaries from so great a distance.
                        The present disposition of the Officers and men is such that without they receive pay they will be petulant
                            and discontented and no person will bring necessaries to Camp for sale.
                        The information I gave Mr Morris respecting the Officers clothing I expected to recieve from Newberne and
                            York was nothing more than that there was a probability of obtaining a supply from those places and desiring he would not
                            send the two hundred suits from Phila. untill he hear’d further from me, but those supplies were trifling and hardly worth
                            mentioning. I have the honor to be with great respect and esteem Your Excellency’s Most Obedient and Most Humble Servant
                        
                            Nath. Greene

                        
                    